Durham, C.J.
(concurring) — Under RCW 16.08.100(3), *612the owner of a dog that attacks and severely injures or kills a human being may be guilty of a felony if that dog has "previously been declared potentially dangerous or dangerous.” Although the statute is not well drafted, its meaning is clear. The majority properly refuses the State’s invitation to construe the statute in a manner that renders the quoted passage superfluous.
Unfortunately, the majority then proceeds to ignore the plain meaning of the same passage. This leads the majority to an analysis of a notice or knowledge issue that is not presented by the facts of this case. The majority’s concern for owners who may be unaware of their dogs’ dangerous propensities is misplaced. Contrary to the majority’s paraphrasing, RCW 16.08.100(3) does not apply to the owners of dogs that "previously fell within the definition of either a potentially dangerous or dangerous dog.” Majority at 611. The statute applies only to the owners of dogs that have "previously been declared” to meet either of those definitions.1 Strict criminal liability for harm caused by such animals is entirely appropriate.
As the majority points out, RCW 16.08.100(3) does not explain how, as a practical matter, particular dogs are to be "declared” to be "potentially dangerous” or "dangerous.”2 But the statute does not exist in a vacuum. Chapter 16.08 clearly contemplates local administrative regulation and enforcement. The definition of a "dangerous dog” is based on the records of local animal control authorities. RCW 16.08.070(2). "Dangerous” dogs must be registered with local authorities. RCW 16.08.080. Liability insurance, proper enclosures, and warning signs are all prerequisites to legal ownership of such dogs. RCW 16.08.080(2). Failure to comply with these requirements for "dangerous” dogs is a gross misdemeanor. RCW 16.08.100(1). Local govern-*613merits may further regulate "potentially dangerous” dogs. RCW 16.08.090(2). These provisions are not self executing. They must be implemented and enforced by local animal control authorities.
The Yakima County Code creates a dog control department with the administrative authority to declare dogs to be "potentially dangerous” or "dangerous” for purposes of RCW Ch. 16.08. Yakima County Code 8.36.040(b)(1). Unless Yakima County animal control authorities have previously declared Respondents’ dogs to be "potentially dangerous” or "dangerous,” Respondents cannot be charged with a felony under RCW 16.08.100(3). Because Informations filed against each Respondent (Clerk’s Papers at 33-34 (Bash); 166-67 (Delzer)) do not even allege that such declarations have been made, the charges against Respondents must be dismissed. This determination should have been dispositive of this appeal.
The majority’s failure to acknowledge the plain meaning of RCW 16.08.100(3) leads the majority to the questionable assumption that dog owners may become liable under the statute without prior knowledge of their dogs’ dangerous propensities. This assumption leads to the majority’s unnecessary conclusion that RCW 16.08.100(3) does not define a strict liability offense. Contrary to the majority’s analysis, this statute does not criminalize a broad range of apparently innocent behavior. The statute applies only to the owners of dogs that, based on prior aggressive behavior, have been administratively declared "potentially dangerous” or "dangerous.” Only those persons who choose to continue to own and take legal responsibility for such an animal may become liable under the statute. The seriousness of the potential harm fully justifies holding the owners of such dogs criminally liable for any failure to prevent such dogs from harming a human being.
The additional element of actual or constructive knowledge is probably unnecessary. An administrative declaration that a particular dog is "potentially dangerous” or "dangerous” would presumably include notice of that fact *614to the dog’s owner. If local animal control authorities declared a dog to be "potentially dangerous” or "dangerous” without notice to the owner, any subsequent prosecution under RCW 16.08.100(3) could be challenged on procedural due process grounds.3 A subsequent owner who was not aware that a dog had previously been declared "potentially dangerous” or "dangerous” might make the same argument advanced by Respondents here. I find it unnecessary to reach this issue because the Informations do not allege that these dogs were ever declared to be "potentially dangerous” or "dangerous” for purposes of RCW 16.08.100(3).
Johnson and Talmadge, JJ., concur with Durham, C.J.

RCW 16.08.070(1),(2) defines "potentially dangerous” and "dangerous” dogs.


"[T]he statutes are not clear about how a dog is 'declared’ or 'classified’ as either a 'potentially dangerous dog’ or a 'dangerous dog.’ ” Majority at 604. We are concerned with the meaning of the term "declared” as it is used in RCW 16.08.100(3). The term "classified” does not appear anywhere in RCW Ch. 16.08.


See State v. Whitney, 78 Wn. App. 506, 897 P.2d 374 (prosecution for driving with suspended driver’s license requires a showing that driver was provided with notice of suspension and an opportunity to be heard), review denied, 128 Wn.2d 1003 (1995).